Title: To James Madison from Elnathan Haskell, 12 September 1783
From: Haskell, Elnathan
To: Madison, James


Dear Sir
Philadelphia 12th Septr 83.
I procured from a friend of mine a sight of the Institution of the Cincinnati and from it have made a copy which I beg you to accept.
Major Jackson acquainted me yesterday that at the moment of his leaving Princeton a member of Congress had mentioned to him that my affair was referred to the war office, but that it had not reached it. Whether it is at this or any other Stage I shall be obliged by your attention to it.
I am Dear Sir Your most obdt Sert
E. Haskell
